Citation Nr: 1435094	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a back disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the Veteran's records was subsequently transferred to the Boston, Massachusetts, RO.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the proceeding is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records, which were considered by the agency of original jurisdiction (AOJ) in the May 2013 supplemental statement of the case, and the Veteran's representative's May 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The appeal was previously remanded by the Board in January 2012 and, for the reasons explained below, is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the claim for service connection for bilateral pes planus, a VA examination was provided in February 2012; however, the medical opinion offered by the VA examiner is inadequate and, as such, an addendum opinion is required.  In this regard, the VA examiner applied an incorrect standard with respect to the etiology of the Veteran's current pes planus.  Specifically, the examiner was asked to address whether there was clear and unmistakable evidence of a preexisting disorder and if so, address whether any preexisting disorder underwent an increase in severity during service.  However, he instead intimated that the Veteran's pes planus preexisted service, but did not affirmatively state whether clear and unmistakable evidence demonstrated that it preexisted service.  Then the examiner determined that the Veteran's pes planus was less likely than not related to service.  

As explained in the January 2012 Remand, when a condition is not noted at entrance into service, it must demonstrated by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the Veteran's service treatment records are unavailable.  Thus, there is no entrance examination upon which to find a notation of a pre-existing pes planus disorder.  Although the Veteran has offered statements that his pes planus existed prior to service, and the March 2006 and April 2006 statements from Dr. E.W. support such assertions since she specifically states that his military service "could have" aggravated this disorder, clear and unmistakable evidence is required to determine whether the disorder preexisted service.  In this regard, and as explained in January 2012, the United States Court of Appeals for Veterans Claims has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

Thus, as the February 2012 VA examiner did not address the appropriate standard for determining whether the Veteran's pes planus disorder was aggravated by service, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

With respect to the claim for service connection of a back disorder, such issue is inextricably intertwined with the issue of entitlement to service connection for the pes planus disorder as the Veteran has claimed the back disorder secondary to bilateral pes planus.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the claim for service connection of pes planus.  Moreover, the Board observes that the February 2012 VA examiner offered a nexus opinion regarding direct service connection for the claimed back disability, but did not offer an opinion with respect to secondary service connection.  Thus, if on remand, it is determined that the Veteran's bilateral pes planus was caused or aggravated by service, then an addendum opinion regarding the etiology of the claimed back disorder must be obtained.  See Stegall, supra.  

With respect to the claim of entitlement to service connection for hepatitis C, the Board acknowledges that, in February 2012, the VA examiner offered a positive nexus opinion based on the Veteran's statement that he had a blood transfusion in service.  However, such reported history has not been confirmed.  In this regard, the Veteran reported that he was hospitalized for pneumonia in Korea in 1972, and underwent a blood transfusion at that time.  VA attempted to obtain clinical records regarding the claimed hospitalization at Camp Casey, Korea, in 1972, but a formal finding of unavailability was ultimately made as the clinical records search was unsuccessful.  

Personnel records added to the claims file in March 2013 indicate that the Veteran did not serve in Korea in 1972, but rather served in Korea during two other periods, from March 1973 to August 1973 and February 1975 to March 1976.  A search for clinical treatment records has not been undertaken with respect to these periods. Based on this new information, another search for clinical treatment records from Camp Casey, Korea, should be undertaken.  It should be noted that the Veteran served in the HHC 1/32 Infantry BN 2d Division from March 1973 to August 1973 and in the HHC 2d Med BN, 2d Infantry Division from February 1975 to March 1976.  Additionally, while the Veteran recently contended that he received his blood transfusion due to a pneumonia hospitalization, a May 1988 treatment record contains the Veteran's statement indicating that he was also treated in Korea, for a broken arm.  Thus, a search for any clinical record during the relevant periods must be accomplished.    

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that a formal finding has been made with respect to the Veteran's claimed stressor of witnessing body bags being taken off of helicopters, two to three times per week.  The Joint Services Records Research Center (JSRRC) has indicated that it cannot confirm such stressor and that such would not be consistent with the Veteran's service in Korea.  The Board has reviewed the VA treatment records and notes that, in May 1988, the Veteran complained of additional stressors for which verification has not been done and for which the Board needs clarification to determine if such is consistent with his service.  Specifically, in May 1988, he underwent a neuropsychiatric examination and reported that his experience in service was "cruel" and that it was traumatic to see fellow service members from his unit get "shot up" at the DMZ in Korea.  The Board finds that this alleged stressor should be developed more fully and the JSRRC, or other appropriate entity, should indicate whether it is consistent with the Veteran's service in Korea in 1973 and 1975-76, to witness fellow service members being shot near the DMZ. 

Also during the May 1988 evaluation, the Veteran reported that he had experienced a mental breakdown every year for the last 10 years.  He reported that he had inpatient and outpatient treatment at Hines VA Medical Center (VAMC).  Records from Hines VAMC have not been obtained.  As the Veteran reported undergoing treatment for all of his claimed disabilities within one year of service, and stated that he lived in or near Chicago, Illinois, immediately after service, records from Hines VAMC dated from 1977 to the present, if any, must be obtained. 

The report of the May 1988 psychiatric evaluation also includes the Veteran's report that his first psychiatric hospitalization was at Jackson Park 10 years prior to the May 1988 evaluation.  As Jackson Park Hospital appears to be a private hospital, the Veteran should be given another opportunity to complete authorization and consent form for this medical facility.  

Further, regarding the Veteran's claim for an acquired psychiatric disorder, he was afforded a VA psychiatric examination in February 2012, at which time he was diagnosed with major depressive disorder in addition to PTSD.  Notably, the examiner diagnosed PTSD due to two stressors of childhood events and the Veteran's reports of service events that have subsequently been found to be inconsistent with his service.  The VA examiner did not offer a nexus opinion with respect to major depressive disorder or schizoaffective disorder, disorders with which the Veteran has been diagnosed during the appeal period.  A May 2013 independent medical opinion regarding PTSD was also associated with the file; however, it only addressed PTSD and not the other diagnosed acquired psychiatric disorders.  Thus, an addendum opinion is required with respect to the nature and etiology of his major depressive disorder as well as his schizoaffective disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Further, if any additional records are received as a result of this remand, or if the new JSRRC search indicates that the Veteran's account of witnessing service members "shot up" at the DMZ is consistent with his service, the examiner should review the records and revise any prior opinion regarding the etiology of PTSD, if necessary.      

Regarding all of the issues on appeal, the February 2012 Remand directed the AOJ to obtain VA treatment records from 1977, from VA medical centers in Palo Alto, Chicago, Great Lakes, Worcester, Jamaica Plains, and Bedford.  Such records were requested, however none of the records received as a result of the requests on Remand dated back to 1977.  As the Veteran has indicated continuity of symptomatology of all the disabilities and treatment within one year of service discharge, and his sworn statements in October 2011 that he sought treatment in Chicago and/or Hines, Illinois shortly following service, are consistent with other evidence of record, another request should be made with respect to records from the Chicago (Jesse Brown VAMC) and Great Lakes VA medical systems as well as the Hines VAMC.  Currently, records from Jesse Brown VAMC are dated from May 1988 to September 2008, Great Lakes treatment records are dated from July 1992 to May 1995, and there are no records from Hines VAMC.  The respective facilities should be requested to issue a negative response requested if there are no records dating back to 1977.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain clinical records from the hospital located at Camp Casey, Korea, from March 1973 to August 1973 and from February 1975 to March 1976 pertaining to the Veteran's hospitalization.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  Contact the JSRRC and attempt to verify whether it is consistent with the Veteran's service in Korea that he would observe men in his unit "shot up" near the DMZ during the periods in which he served there, March 1973 to August 1973 and February 1975 to March 1976.  Any negative response must be documented and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

3.  Request any outstanding VA treatment records from the VA medical facilities located in Chicago (Jesse Brown VAMC) from 1977 to May 1988, and Great Lakes, Illinois from 1977 to July 1992, and Hines VAMC from 1977 to the present.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

4.  Contact the Veteran to determine whether he has received any additional private treatment for any of the claims currently on appeal, particularly inpatient psychiatric treatment from Jackson Park Hospital in the late 1970's, and if so, take steps necessary to obtain these records.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

5.  After obtaining all available records, return the file to the February 2012 VA examiner who offered an opinion concerning the nature and etiology of the Veteran's bilateral pes planus and back disorders for an addendum opinion.  If the February 2012 VA examiner is not available, seek another VA opinion.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any addendum opinion and note this has been accomplished in the VA examination report.  The Board leaves it to the discretion of the clinician asked to offer the opinion, whether the Veteran should be reexamined.  

If the Veteran is examined, all necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and lay evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(A) Did the Veteran's pes planus clearly and unmistakably pre-exist his entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing pes planus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's pes planus during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

The examiner is asked to consider the March 2006 and April 2006 statements provided by Dr. E.W., the Veteran's private physician, when making this determination.

(ii)  If not, is it at least as likely as not that the Veteran's pes planus is casually related to any incident of service?

In offering the above opinions, the examiner should consider the Veteran's contentions that his pes planus was caused or aggravated by his physical training, to include running in inadequate shoe gear, on cement, and in undesirable weather. 

(B)  If the Veteran's pes planus was caused or aggravated by service, is his currently diagnosed back disorder caused or aggravated by his bilateral pes planus?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements of record regarding the incurrence and continuity of symptomatology of his bilateral pes planus and back disorder.  

The rationale for any opinion offered should be provided. 

6.  After obtaining all available records, return the file to the February 2012 VA examiner who offered an opinion concerning the nature and etiology of the Veteran's acquired psychiatric disorders.  If the February 2012 VA examiner is not available, seek another VA opinion.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any addendum opinion and note this has been accomplished in the VA examination report.  The Board leaves it to the discretion of the clinician asked to offer the opinion, whether the Veteran should be reexamined.  

If the Veteran is examined, all necessary psychiatric testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and lay evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

For each currently diagnosed acquired psychiatric disorder other than PTSD - including major depressive disorder and schizoaffective disorder - the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

If the JSRRC search yields a result that shows it is consistent with the Veteran's service for him to have witnessed fellow service members get "shot up" at the DMZ, the examiner should offer a revised opinion regarding the nature and etiology of the Veteran's PTSD. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



